 



Exhibit 10.02
MEREDITH N. LANDY (S.B. # 136489)
LORI E. ROMLEY (S.B. # 148447)
JOSHUA D. BAKER (S.B. # 214389)
SARA M. FOLCHI (S.B. # 228540)
O’Melveny & Myers LLP
2765 Sand Hill Road

Menlo Park, CA 94025
Telephone:          (650) 473-2600
Facsimile:          (650) 473-2601   ENDORSED
FILED
ALAMEDA COUNTY
OCT - 1 2007 Attorneys for Defendants
ROBERT L. BLAIR, JAMES B. BOYD,
ANNIE M. H. CHAN, FRED S. L. CHAN, DAVID
S. LEE, PETER T. MOK, DOMINIC NG, and   CLERK OF THE SUPERIOR COURT
By E. Opelski-Erickson, Deputy

Nominal Defendant ESS TECHNOLOGY, INC.
DARIO DE GHETALDI (S.B. # 126782)
JERRY E. NASTARI (S.B. # 151756)
AMANDA L. RIDDLE (S.B. # 215221)
Corey, Luzaich, Pliska, De Ghetaldi &
Nastari LLP
700 El Camino Real
P.O. Box 669
Millbrae, California 94030-0669
Telephone: (650) 871-5666
Facsimile: (650) 871-4144
Plaintiffs’ Lead and Liaison Counsel,
Derivatively on Behalf of ESS TECHNOLOGY,
INC.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF ALAMEDA

     
Consolidated Derivative Proceeding
  Case No. 2002-067527
Special Title
   
 
   
Haven v. Blair
  JUDGMENT OF DISMISSAL
 
   
(“ESS CASES”)
  Dated: October 1, 2007  
 
   
 
  The Honorable Bonnie L. Sabraw
THIS DOCUMENT RELATES TO:
   
ALL CASES
     
 
   

JUDGMENT OF DISMISSAL —2002-067527

 



--------------------------------------------------------------------------------



 



     In the consolidated cases entitled Robert Haven, Derivately on Behalf of
Nominal Defendant ESS Technology, Inc., v. Robert L. Blair, et al. Case
No. 2002067527, James Shroff, Derivately on Behalf of Nominal Defendant ESS
Technology, Inc., v. Robert L. Blair, et al, Case No. 2002068418, and David
Chesnut, Derivately on Behalf of Nominal Defendant ESS Technology, Inc., v.
Robert L. Blair, et al, Case No. 2002069064, the application of Plaintiffs
Robert Haven, James Shroff and David Chesnut for approval of the Stipulation and
Agreement of Settlement, a copy of which is attached hereto as Exhibit 1 (the
“Stipulation”), came regularly on for hearing on October 1, 2007, at 3:00 p.m.,
before the Hon. Bonnie L. Sabraw to determine: (1) whether the terms and
conditions of the Stipulation should be approved; (2) whether judgment should be
entered dismissing this Action with prejudice; and (3) whether a release of the
Released Claims, as set forth in the Stipulation, should be provided to the
Released Parties.
     Having heard and considered the matter, including all papers filed in
connection therewith and the oral presentations of counsel at said hearing, and
good cause appearing:
         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
     1. The Stipulation, including the definitions contained therein, is
incorporated by reference in this Final Judgment.
     2. This Court hereby approves the Settlement set forth in the Stipulation
and finds that the Settlement is, in all respects, fair, reasonable, and
adequate with respect to ESS and its Shareholders, is consistent and in
compliance with all applicable requirements of California law, the California
and United States Constitutions (including the due process clause), the
California Code of Civil Procedure, the California Rules of Court, and any other
applicable law, and is in the best interests of the Company and its
Shareholders.
     3. ESS’s Counsel and Plaintiffs’ Counsel have adequately represented the
interests of the Company and its Shareholders for purposes of this Action.
     4. The Settling Parties and their counsel are hereby directed to implement
and consummate the Settlement according to its terms and provisions.
JUDGMENT OF DISMISSAL—2002-067527
/       /       /

- 1 -



--------------------------------------------------------------------------------



 



     5. The Settlement is binding on the Settling Parties, as well as their
past, present, and future parents, subsidiaries, predecessors, successors and
assigns and affiliates and each of their respective past, present, and future
officers, directors, employees, agents, representatives, attorneys, heirs,
administrators, executors, insurers, predecessors, successors, and assigns, or
any of them, including any person or entity controlled by or controlling or
under the control of any of them. As to the Released Claims, this Judgment is
intended to have res judicata and other preclusive effect in all pending and
future lawsuits or other proceedings maintained by or on behalf of ESS.
     6. The Court finds that all parties to the Action and their counsel have
complied with the requirements of the California Code of Civil Procedure as to
all proceedings herein.
     7. The Court hereby dismisses the Action with prejudice and without costs,
except as provided in the Stipulation.
     8. Upon the Settlement Effective Date, Plaintiffs and ESS shall be deemed
to have, and by operation of the Final Judgment shall have, fully, finally, and
forever released, relinquished, and discharged each and every one of the
Released Parties from the Released Claims as detailed in Section V.3 of the
Stipulation.
     9. Plaintiffs and ESS, and any of their respective representatives,
trustees, successors, heirs and assigns, are permanently barred and enjoined
from filing, commencing, prosecuting, intervening in, participating in (as a
nominal defendant or otherwise) or receiving any benefits or other relief from,
any other lawsuit, arbitration, or administrative, regulatory, or other
proceeding or order against the Released Parties in any jurisdiction based on or
relating to the Released Claims.
     10. Pursuant to California Corporations Code § 800, no notice of the
Settlement to ESS’s shareholders is required.
     11. Upon the Settlement Effective Date, each of the Settling Parties shall
be deemed to have, and by operation of the Final Judgment shall have, fully,
finally, and forever released, relinquished, and discharged each other, and
Plaintiffs’ Counsel from all claims relating to,
JUDGMENT OF DISMISSAL—2002-067527

- 2 -



--------------------------------------------------------------------------------



 



     arising out of, or connected with the institution, prosecution, assertion,
settlement, or resolution of the Action and/or the Released Claims.
     12. In the event that this Stipulation and Settlement is terminated by any
of the parties in accordance with Section V.6.1 of the Stipulation, then this
Final Judgment shall be null and void and shall have no force or effect, and no
party to the Settlement shall be bound by any of its terms, except for the terms
of Section V.6.4.
     13. The Court retains continuing jurisdiction over the implementation of
this Judgment and all parties thereto for the purpose of enforcing and
administering the terms of the Settlement. Such continuing jurisdiction shall
not affect the finality of this Judgment as to matters not reserved.
DATED: OCT-1 2007

                  /s/ Bonnie Sabraw       Hon. Bonnie L. Sabraw       Judge of
the Superior Court     

JUDGMENT OF DISMISSAL—2002-067527

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT 1

 



--------------------------------------------------------------------------------



 



MEREDITH N. LANDY (S.B. # 136489)
LORI E. ROMLEY (S.B. # 148447)
JOSHUA D. BAKER (S.B. # 214389)
SARA M. FOLCHI (S.B. # 228540)
O’MELVENY & MYERS LLP
2765 Sand Hill Road
Menlo Park, CA 94025
Telephone:          (650) 473-2600
Facsimile:          (650) 473-2601
Attorneys for Defendants
ROBERT L. BLAIR, JAMES B. BOYD,
ANNIE M. H. CHAN, FRED S. L. CHAN, DAVID
S. LEE, PETER T. MOK, DOMINIC NG, and
Nominal Defendant ESS TECHNOLOGY, INC.
GEORGE R. COREY (S.B. # 34580)
DARIO DE GHETALDI (S.B. # 126782)
JERRY E. NASTARI (S.B. # 151756)
AMANDA L. RIDDLE (S.B. #215221)
COREY, LUZAIGH, PLISKA, DE GHETALDI &
NASTARI LLP
700 El Camino Real
P.O. Box 669
Millbrae, California 94030-0669
Telephone: (650) 871-5666
Facsimile: (650) 871-4144
Plaintiffs’ Lead and Liaison Counsel,
Derivatively on Behalf of ESS TECHNOLOGY,
INC.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF ALAMEDA

     
Consolidated Derivative Proceeding
  Case No. 2002-067527
Special Title
   
 
   
ESS CASES
  STIPULATION AND AGREEMENT OF SETTLEMENT
 
   
THIS DOCUMENT RELATES TO:
   
ALL CASES
   
 
   

STIPULATION AND AGREMENT OF SETTLEMENT—2002-067527

 



--------------------------------------------------------------------------------



 



     Robert Haven, James Shroff and David Chesnut (who have sued derivatively on
behalf of ESS Technology Inc.), Robert Blair, James B. Boyd, Annie M. H. Chan,
Fred S. L. Chan, David S. Lee, Peter T. Mok, Dominic Ng, and ESS Technology,
Inc., hereby enter into the following Stipulation and Agreement of Settlement,
dated as of October 1, 2007, subject to the approval of the Court.
I. THE DERIVATIVE LITIGATION
     A. The Derivative Complaints
     On October 3, 2002, Robert Haven filed a derivative action in the Superior
Court of the State of California for the County of Alameda on behalf of nominal
defendant ESS Technology, Inc. (“ESS”), entitled Robert Haven, Derivately on
Behalf of Nominal Defendant ESS Technology, Inc., v. Robert L. Blair, et al.,
Case No. 2002067527, alleging causes of action for (1) violations of
Corporations Code §§ 25402 and 25502.5, (2) breach of fiduciary duty, (3) abuse
of control and (4) unjust enrichment arising from ESS’s Board of Directors and
certain executive officers’ sales of ESS stock between November 26, 2001, and
March 11, 2002. Two (2) other similar derivative actions were later filed in
this Court on behalf of ESS, against Defendants, entitled James Shroff,
Derivately on Behalf of Nominal Defendant ESS Technology, Inc., v. Robert L.
Blair, et al, Case No. 2002068418, and David Chesnut, Derivately on Behalf of
Nominal Defendant ESS Technology, Inc., v. Robert L. Blair, et al, Case
No. 2002069064. On or about January 22, 2003, this Court entered an Order
consolidating the Haven, Shroff and Chesnut actions into Consolidated Derivative
Proceeding Special Title ESS Cases, Case No. 2002067527.
     B. Procedural History
     On February 21, 2003, Plaintiffs filed the Consolidated Derivative
Complaint, naming Blair, Boyd, Annie M. H. Chan, Fred S. L. Chan, Lee, Mok, and
Ng as Defendants and ESS as Nominal Defendant. The Consolidated Derivative
Complaint alleged causes of action for (1) violations of Corporations Code §§
25402 and 25502.5, (2) breach of fiduciary duty, (3) abuse of control and (4)
unjust enrichment against Defendants. This Court sustained Defendants’ demurrer
to the Fourth Cause of Action for Unjust Enrichment, with leave to amend.
Plaintiffs elected not to amend the Consolidated Derivative Complaint in light
of Melchior v. New Line
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-1-



--------------------------------------------------------------------------------



 



Productions, Inc. (2003) 106 Cal.App.4th 779, 793.
     C. Mediation and Settlement
     Over the past 18 months, counsel for the Settling Parties have engaged in
substantial arms-length negotiations in an effort to resolve the Action,
including a lengthy meeting, and telephone conferences, wherein the terms of the
Settlement were debated and negotiated.
II. ESS’S APPROVAL OF THE SETTLEMENT
     ESS believes it to be in the Company’s best interests for this Action to be
settled and dismissed because this Settlement will (i) provide substantial
benefits to ESS and its shareholders, and (ii) avoid the substantial expense,
disruption, and risks posed by the Action.
III. PLAINTIFFS’ AGREEMENT TO THE SETTLEMENT
     Plaintiffs believe that the claims asserted in the Action have merit and
that the evidence supports the claims asserted. However, Plaintiffs recognize
the expense and length of continued proceedings necessary to prosecute the
Action through trial and appeal. Plaintiffs have taken into account the
uncertain outcome and the risk of any litigation, especially complex derivative
actions such as this Action, as well as the difficulties and delay inherent in
such litigation, particularly delays in possible appeals, even assuming
Plaintiffs prevail at trial. Plaintiffs have also taken into account the
possible defenses to the Released Claims and the substantial benefits inuring to
ESS and its shareholders as a result of the provisions of this Settlement. In
light of the foregoing, and based on their arms-length negotiations conducted by
counsel for Plaintiffs and Defendants, Plaintiffs believe that terms of the
settlement set forth in this Stipulation and Agreement of Settlement are fair,
reasonable and adequate, and confer substantial benefits on ESS.
IV. DEFENDANTS’ AGREEMENT TO THE SETTLEMENT AND DENIALS OF WRONGDOING AND
LIABILITY

      Defendants have denied, and continue to deny, all allegations of
wrongdoing or liability whatsoever with respect to the Released Claims,
including any and all contested facts or claims alleged in the Action.
Defendants have asserted and continue to assert that at all relevant times, they
acted in good faith, and in a manner that was in fact, and that they reasonably
believed to be,

STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-2-



--------------------------------------------------------------------------------



 



in the best interests of ESS and its shareholders. Nonetheless, Defendants have
concluded that it is desirable that the Action be fully and finally settled in
the manner and upon the conditions set forth in this Stipulation as it will
eliminate the burden (to them and the Company), expense, and uncertainties of
further litigation and the concomitant distraction of resources and efforts from
their business.
V. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT
     NOW, THEREFORE, in consideration of the promises and agreements, covenants,
representations, and warranties set forth herein, intending to be legally bound;
     IT IS HEREBY STIPULATED AND AGREED, by and between the Settling Parties,
that this Action and all Released Claims are settled and compromised and that
the Action shall be dismissed with prejudice, subject to approval of the Court,
on the following terms and conditions:
     1. Definitions As used in this Stipulation, the following capitalized terms
have the following meanings, unless a section or subsection of this Stipulation
provides otherwise:
     1.1 “Action” means the lawsuits captioned Consolidated Derivative
Proceeding Special Title ESS Cases, Alameda County Superior Court Case
No. 2002067527.
     1.2 “Attorneys’ Fees and Expenses” and “Fee Award” means such funds as may
be awarded to Plaintiffs’ Counsel to compensate them for their fees and expenses
in connection with this Action.
     1.3 “Court” means the Superior Court of the State of California for the
County of Alameda.
     1.4 “Defendants” means Robert Blair, James B. Boyd, Annie M. H. Chan, Fred
S. L. Chan, David S. Lee, Peter T. Mok, Dominic Ng.
     1.5 “Defense Counsel” means the law firm of O’Melveny & Myers, LLP.
     1.6 “Escrow Account” means the escrow account to be set up by Defendants in
relation to the Attorneys’ Fees and Expenses detailed in Section V.4.2.
     1.7 “ESS” or the “Company” means ESS Technology, Inc., and its past,
present, and future parents, subsidiaries, predecessors, successors, agents,
affiliates, and assigns.
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-3-



--------------------------------------------------------------------------------



 



     1.8 “Final Judgment” means that judgment to be entered by the Court,
substantially in the form of Exhibit B hereto, as contemplated in Section V.5
below.
     1.9 “Plaintiffs ” means Robert Haven, James Shroff and David Chesnut.
     1.10 “Plaintiffs’ Counsel” means the law firms of: Corey, Luzaich, Pliska,
de Ghetaldi & Nastari LLP, Robbins, Umeda & Fink, LLP, and Emerson Poynter, LLP.
     1.11 “Plaintiffs’ Lead and Liason Counsel” means the law firm Corey,
Luzaich, Pliska, de Ghetaldi & Nastari LLP.
     1.12 “Release” means the release set forth in Section V.3.1 of this
Stipulation.
     1.13 “Released Claims” means any and all claims, actions, causes of action,
liabilities, losses, obligations, judgments, duties, costs, expenses, equitable,
legal, and administrative relief, demands or rights, suits, matters, and issues
of every kind and nature whatsoever, including, without limitation, claims for
rescission, restitution, or damages of any kind, whether based on or arising
under federal, state or local law, statute, ordinance, regulation, contract,
common law, or any other source, that have been, might have been, could have
been, or might hereafter be asserted, whether known or unknown (including
without limitation unknown claims discussed in Section V.3.1.2 below), through
the Settlement Effective Date, by or on behalf of Plaintiffs derivatively and/or
ESS, and each of their heirs, executors, administrators, successors, and assigns
against the Released Parties or any of them in this Action, or in any other
court action or before any administrative body, tribunal, arbitration panel, or
other adjudicatory body, arising out of or related, directly or indirectly, in
any way to the allegations of the Complaint or any facts, occurrences,
disclosures, statements, acts or omissions, failures to act by the Defendants,
breach of fiduciary duties, abuse of control, unjust enrichment, self-dealing,
misappropriation of information, or any stock transactions consummated by
Defendants, during the time period of November 26, 2001, through September 12,
2002.
     1.14 “Released Parties” means the Defendants and each of their respective
agents, attorneys, personal or legal representatives, accountants, auditors,
advisors, predecessors, successors, spouses, partners, parents, heirs, assigns,
executors, personal representatives, immediate family members, insurers,
co-insurers and re-insurers, entities in which a Defendant
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-4-



--------------------------------------------------------------------------------



 



has a controlling interest, or trusts of which a Defendant is the settler or
which is for the benefit of any Defendant’s family.
     1.15 “Settlement” or “Stipulation” means this Stipulation and Agreement of
Settlement, dated as of October 1, 2007.
     1.16 “Settlement Effective Date” means the date upon which the Court enters
an order approving the Settlement and enters judgment thereon.
     1.17 “Settlement Hearing” means the hearing scheduled for October 1, 2007
at which the parties will present this Stipulation for approval by the Court.
     1.18 “Settling Parties” means Robert Haven, James Shroff and David Chesnut
(who have sued derivatively on behalf of ESS Technology Inc.), Robert Blair,
James B. Boyd, Annie M. H. Chan, Fred S. L. Chan, David S. Lee, Peter T. Mok,
Dominic Ng, and ESS Technology, Inc.
     1.19 “Shareholder” means any holder of ESS common stock during the time
period September 13, 2002, through the date of the Settlement Hearing.
     2. Settlement Relief
     2.1 Blair, Boyd, Annie M. H. Chan, Fred S. L. Chan, Lee, Mok, Ng, and ESS
acknowledge that the filing and prosecution of this Action were material factors
in the adoption of the various modifications made to ESS’s policies listed in
Exhibit A hereto which constitute substantial benefits to ESS.
     3. Release, Waiver, and Covenant Not to Sue
     3.1 Plaintiffs and ESS agree to the following release and waiver, which
shall take effect as of the Settlement Effective Date:
          3.1.1 Plaintiffs, on behalf of themselves and ESS, and ESS hereby
release and discharge each and every Released Claim, and shall not now or
hereinafter institute, participate in, or maintain a proceeding involving a
Released Claim, against the Released Parties, either directly or indirectly,
derivatively, on their own behalf, or on behalf of any other person or entity;
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-5-



--------------------------------------------------------------------------------



 



          3.1.2 By expressly releasing and forever discharging all Released
Claims against the Released Parties, Plaintiffs and ESS expressly waive any and
all provisions, rights, and benefits conferred by § 1542 of the California Civil
Code which provides:
A general release does not extend to claims which the creditor does not know or
suspect exist in his favor at the time of executing the release, which if known
by him must have materially affected his settlement with the debtor.
For the purpose of implementing a full and complete release of the Released
Claims, Plaintiffs and ESS also expressly waive all similar federal, state or
foreign laws, rights, rules, or legal principals which may be applicable herein.
Notwithstanding the provisions of Section 1542 and all similar federal, state or
foreign laws, rights, rules, or legal principles which may be applicable herein,
Plaintiffs and ESS understand and agree that this Release is intended to include
all Released Claims, if any, which Plaintiffs and/or the Company may have
whether or not Plaintiffs and/or the Company know or suspect those claims exist
in their favor, and that this Release extinguishes all such claims. Plaintiffs
and/or ESS may hereafter discover facts in addition to or different from those
which they and/or the Company knows or believes to be true with respect to the
subject matter of the Released Claims. Plaintiffs and ESS each expressly, and by
operation of the Judgment shall have, fully, finally, and forever settled and
released any and all Released Claims, known or unknown, suspected or
unsuspected, disclosed or undisclosed, contingent or non-contingent, liquidated
or unliquidated, matured or unmatured, accrued or unaccrued, apparent or
unapparent, whether or not concealed or hidden, which now exist, or heretofore
have existed, or arise hereafter upon any theory of law or equity now existing
or coming into existence in the future, without regard to the subsequent
discovery or existence of such different or additional facts. Plaintiffs and ESS
acknowledge that the waiver of unknown claims set forth herein was separately
bargained for and a key element of the Settlement of which this Release is a
part.
          3.1.3 Nothing in this Release shall preclude: (a) any action to
enforce the terms of this Settlement; or (b) any motion to enforce the terms of
this Settlement pursuant to California Code of Civil Procedure § 664.6.
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-6-



--------------------------------------------------------------------------------



 



     3.2 Upon the Settlement Effective Date, Defendants and ESS shall be deemed
to have released, acquitted, and forever discharged Plaintiffs and Plaintiffs’
Counsel from any and all claims, known or unknown, they have or may have against
Plaintiffs or Plaintiffs’ Counsel regarding, concerning, or in connection with
the Action. In releasing such claims, Defendants and ESS also expressly waive
any and all provisions, rights and benefits conferred by California Code of
Civil Procedure § 1542 and all similar federal, state or foreign law rights,
rules or legal principles which may be applicable herein.
     3.3 The Parties hereby agree and acknowledge that the provisions of
Sections V.3.1 and V.3.2 constitute essential terms of the Stipulation.
     4. Attorneys’ Fees and Litigation Expenses
     4.1 Plaintiffs’ Lead and Liason Counsel agree to make, and Defendants and
ESS agree not to oppose, an application for an award of Attorneys’ Fees and
Expenses in this Action not to exceed a total of two hundred thousand dollars
($200,000.00).
     4.2 Defendants agree to pay into an interest-bearing escrow account, at a
financial institution mutually agreed to by the Settling Parties, in the manner
specified below and subject to Court approval, a sum not to exceed two hundred
thousand dollars ($200,000.00), equal to the award of Attorneys’ Fees and
Expenses, within ten (10) business days of the Court entering the Final Judgment
and Order for the Fee Award.
     4.3 The actual amounts of Attorneys’ Fees and Expenses to be paid to
Plaintiffs from the Escrow Account are subject to the approval of the Court and
Plaintiffs shall only be entitled to receive from the Escrow Account the amounts
finally approved by the Court.
     4.4 Interest on the Attorneys’ Fees and Expenses awarded to Plaintiffs
shall accrue for the benefit of Plaintiffs’ Counsel, commencing upon the date
the funds are deposited into the Escrow Account and continuing until the
Settlement Effective Date, at which time all monies awarded to Plaintiffs’
Counsel by the Court, and any and all interest earned on said monies, shall be
distributed from the Escrow Account to Plaintiffs’ Counsel.
     4.5 Plaintiffs’ Lead and Liason Counsel in consultation with Plaintiffs’
Executive Committee shall allocate the monies in the Escrow Account amongst
Plaintiffs’ Counsel in a
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-7-



--------------------------------------------------------------------------------



 



     manner in which they in good faith believe reflects the contributions and
costs and expenses of such counsel in the prosecution and settlement of the
Action. Plaintiffs’ Counsel have agreed that they will seek permission from the
Court to pay $4,000.00 to David Chestnut and $4,000.00 to Robert Haven and
$4,000.000 to James Shroff from the monies in the Escrow Account to compensate
them for losses on their investment in ESS while this action was pending.
     4.6 Neither the Company nor Defendants, nor any of their respective past,
present, and future parents, subsidiaries, predecessors, successors, and
assigns, nor any of their respective past, present, and future officers,
directors, partners, principals, employees, agents, representatives, attorneys,
heirs, administrators, executors, insurers, predecessors, successors, and
assigns, or any of them, shall be liable for or obligated to pay any fees,
expenses, costs or disbursements to, or incur any expense on behalf of, any
person, either directly or indirectly, in connection with this Action, this
Stipulation, or the proposed Settlement, other than as expressly provided for in
this Settlement.
     5. Settlement Hearing and Final Judgment
     5.1 As soon as practicable after execution of this Stipulation, the
Settling Parties shall submit this Stipulation to the Court for approval.
     5.2 As part of the Settlement Hearing and upon approval by the Court of the
Settlement terms set forth in this Stipulation, the Settling Parties shall seek
and obtain from the Court a Final Judgment, substantially in the form annexed as
Exhibit B hereto, that shall, among other things:
          5.2.1 approve the Settlement as fair, reasonable, and adequate,
consistent and in compliance with all applicable requirements of California law,
the California and United States Constitutions (including the due process
clause), the California Code of Civil Procedure, the California Rules of Court,
and any other applicable law, and as being in the best interests of the Company
and its shareholders;
          5.2.2 direct the Settling Parties and their counsel to implement and
consummate this Settlement according to its terms and provisions; and declare
this Settlement to be binding on—and, as to the Released Claims, to have res
judicata and other preclusive effect in all pending
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-8-



--------------------------------------------------------------------------------



 



and future lawsuits or other proceedings maintained by or on behalf of— the
Settling Parties, as well as their past, present, and future parents,
subsidiaries, predecessors, successors and assigns and affiliates and each of
their respective past, present, and future officers, directors, employees,
agents, representatives, attorneys, heirs, administrators, executors, insurers,
predecessors, successors, and assigns, or any of them, including any person or
entity controlled by or controlling or under the control of any of them;
          5.2.3 find that ESS’s Counsel and Plaintiffs’ Counsel adequately
represented the interests of ESS and its shareholders for purposes of this
Action;
          5.2.4 dismiss the Action with prejudice, without fees or costs to any
party except as provided in this Settlement;
          5.2.5 incorporate the Release set forth above in Section V.3, make the
Release effective as of the date of the Final Judgment, and forever discharge
the Released Parties from any claims or liabilities arising from or related to
the matters covered by the Release;
          5.2.6 permanently bar and enjoin Plaintiffs and ESS, or any of their
respective representatives, trustees, successors, heirs and assigns, from
filing, commencing, prosecuting, intervening in, participating in (as a nominal
defendant or otherwise) or receiving any benefits or other relief from, any
other lawsuit, arbitration, or administrative, regulatory, or other proceeding
or order against the Released Parties in any jurisdiction based on or relating
to the Released Claims;
          5.2.7 find that, pursuant to California Corporations Code § 800, no
notice of the Settlement to ESS’s shareholders is required; and
          5.2.8 without affecting the finality of the Final Judgment for
purposes of appeal, retain jurisdiction as to all matters relating to the
administration, consummation, enforcement, and interpretation of this
Stipulation and the Final Judgment.
     6. Effect of Disapproval or Termination
     6.1 Subject to paragraph V.6.2, this Settlement will terminate at the sole
option and discretion of Plaintiffs, the Company, or Defendants if (i) the
Court, or any appellate court(s), rejects, modifies or denies any portion of the
Stipulation or the proposed Settlement that the
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-9-



--------------------------------------------------------------------------------



 



terminating party in its (or their) sole judgment and discretion reasonably
determine(s) is material, including, without limitation, the terms of relief,
the findings of the Court, or the terms of the Release, or (ii) the Court, or
any appellate court(s), does not enter or completely affirm, or alters or
expands, any portion of the Final Judgment, that the terminating party in its
(or their) sole judgment and discretion reasonably believe(s) to be material.
The terminating party must exercise the option to withdraw from and terminate
this Settlement, as provided in this subsection, no later than twenty
(20) business days after receiving notice of the event giving rise to the
grounds for termination.
     6.2 Disallowance by the Court of any Attorneys’ Fees and Expenses or
interest that has accrued thereon requested by or awarded to Plaintiffs’
Counsel, any appeal from any order relating thereto, and any modification or
reversal on appeal of any such order, shall not operate to terminate or cancel
the Stipulation or affect its terms, including the releases, be deemed a
material change to this Stipulation under Section V.6.1, or affect or delay the
finality of the Final Judgment approving the Stipulation; provided, however,
that Defendants, in their sole discretion, may elect to terminate this
Settlement if the amount of Attorneys’ Fees and Expenses awarded, in the first
instance or on appeal, exceeds the amount agreed upon by the Settling Parties as
set forth in Section V.4.1 above.
     6.3 If an option to withdraw from and terminate this Settlement arises
under Section V.6.1 of this Stipulation, neither Plaintiffs, Defendants, nor the
Company will be required for any reason or under any circumstance to exercise
that option.
     6.4 If this Settlement is terminated in accordance with its terms, then:
          6.4.1 this Stipulation shall be null and void and shall have no force
or effect, and no party to this Settlement shall be bound by any of its terms,
except for the terms of Section V.6.4, which shall remain in force and effect;
          6.4.2 this Stipulation, all of its provisions, and all negotiations,
statements, and proceedings and orders relating to it shall be without prejudice
to the rights of Plaintiffs, Defendants, and ESS, all of whom shall be restored
to their respective positions existing immediately before the execution of this
Stipulation, including the return of all sums paid in
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-10-



--------------------------------------------------------------------------------



 



connection with this Settlement, with interest calculated from the date the
funds were initially deposited in escrow at the rate for Thirty (30) Day U.S.
Treasury Notes prevailing as of the date of termination;
          6.4.3 Defendants and their current and former predecessors,
successors, heirs, agents, assigns, officers, directors, employees, partners,
principals, attorneys and representatives expressly and affirmatively reserve
all defenses, arguments, and motions as to all claims that have been or might
later be asserted in this Action;
          6.4.4 Plaintiffs and ESS and their current and former predecessors,
successors, heirs, agents, assigns, officers, directors, employees, partners,
principals, attorneys and representatives expressly and affirmatively reserve
all arguments and motions as to all claims that have been or might later be
asserted in this Action; and
          6.4.5 neither this Stipulation, nor the fact of its having been made,
shall be admissible or entered into evidence for any purpose whatsoever.
     7. General Matters and Reservations
     7.1 The obligation, though not the ability, of the Settling Parties to
conclude the proposed Settlement is and will be contingent on each of the
following:
          7.1.1 occurrence of the Settlement Effective Date; and
          7.1.2 any other conditions stated in this Stipulation.
     7.2 Neither this Stipulation nor any of its terms (nor any agreement,
negotiations, or order relating thereto), nor any payment or consideration
provided for herein, is or shall be construed as an admission by Defendants or
ESS of any fault, wrongdoing, or liability whatsoever, nor as an admission by
any of the Plaintiffs of any lack of merit of their claims against Defendants.
Neither this Stipulation nor any of its terms (nor any agreement, negotiations,
or order relating thereto), nor any payment or consideration provided for
herein, shall be deemed or offered or received in evidence in any judicial,
administrative, regulatory, or other proceeding or utilized in any manner
whatsoever, including as a presumption, a concession, or an admission of any
fault, wrongdoing, or liability whatsoever on the part of Defendants or ESS;,
provided, however, that nothing contained in this subsection shall prevent the
Stipulation (or
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-11-



--------------------------------------------------------------------------------



 



any agreement or order relating thereto) from being used, offered, or received
in evidence in any proceeding to approve, enforce, or otherwise effectuate the
Settlement (or any agreement or order relating thereto) or the Final Judgment,
or in any proceeding in which the reasonableness, fairness, or good faith of
Defendants in participating in the Settlement (or any agreement or order
relating thereto) is at issue, or to enforce or effectuate provisions of this
Settlement as to the Settling Parties.
     7.3 Plaintiffs’ Counsel, Defendants’ Counsel, and ESS’s Counsel agree to
act in good faith to ensure that any public comments about or descriptions of
the proposed Settlement are balanced, fair, and accurate. None of the parties
will issue any press releases regarding this Settlement. All parties are free,
however, to respond to inquiries from the press. Notwithstanding any other
provision of this paragraph, the Company shall be able to make, without
notification to, or prior review or approval by, Plaintiffs’ Counsel or
Defendants’ Counsel, any and all disclosures regarding the Settlement that the
Company believes may be required or appropriate under applicable law or by the
rules of the NASDAQ stock exchange, or as required in connection with a judicial
or regulatory proceeding.
     7.4 By execution of this Stipulation, neither Defendants nor ESS releases
any claim against any insurer for any cost or expense hereunder, including
attorneys’ fees and costs.
     7.5 All counsel who execute this Stipulation represent and warrant that
they have authority to do so on behalf of their respective clients.
     7.6 The Settling Parties acknowledge that their designated representatives
have reviewed this Settlement and acknowledge that they are accepting the
benefits of this Settlement after consulting with Counsel.
     7.7 ESS hereby represents and warrants to each other party hereto that the
execution, delivery, and performance of this Settlement is within its power and
authority, has been duly authorized by all necessary action, and does not and
will not: (a) require any authorization which has not been obtained; or
(b) contravene the charter documents of ESS, any applicable laws or other legal
requirements, or any agreement or restriction binding on or affecting ESS or its
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-12-



--------------------------------------------------------------------------------



 



property. This Settlement, when executed by its designated representative and
delivered, will constitute the legal, valid, and binding obligation of ESS.
     7.8 This Stipulation (including exhibits hereto, agreements referenced
herein, and documents executed pursuant to the foregoing) contains the entire
agreement among the Settling Parties with respect to the subject matter hereof
and supersedes any prior written or oral agreements, representations,
warranties, or statements. The Settling Parties agree that this Stipulation was
drafted at arms’ length, and that no parol or other evidence may be offered to
explain, construe, or clarify its terms, the intent of the parties or their
counsel, or the circumstances under which the Settlement was made or executed;
provided, that there shall be no presumption for or against any party that
dratted all or any portion of this Stipulation.
     7.9 No representation, warranty, or inducement has been made to any party
concerning this Stipulation other than the representations, warranties, and
covenants contained herein.
     7.10 Plaintiffs and Plaintiffs’ Counsel expressly warrant that, in entering
into this Stipulation, they relied solely upon their own knowledge and
investigation, and not upon any promise, representation, warranty, or other
statement by Defendants or ESS not expressly contained herein.
     7.11 Whenever this Stipulation and Settlement requires or contemplates that
one party shall or may give notice to another, notice shall be provided by
facsimile and/or next-day (excluding weekends and court holidays) express
delivery service as follows:

   
1.
If to Defendants or ESS, then to:
 
 
 
Meredith N. Landy. Esq.
 
O’MELVENY & MYERS LLP
 
2765 Sand Hill Road
 
Menlo Park, CA 94025  
2.
If to Plaintiffs, then to:
 
 
 
Dario de Ghetaldi, Esq.
 
Corey, Luziach, Pliska, De Ghetaldi, & Nastari LLP
 
700 El Camino Real, P.O. Box 669
 
Millbrae, CA 94030

     7.12 The failure of any Settling Party to enforce at any time any provision
of this Stipulation shall not be construed to be a waiver of such provision, nor
in any way to affect the
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-13-



--------------------------------------------------------------------------------



 



validity of this Stipulation or any part hereof or the right of any Settling
Party thereafter to enforce each and every such provision. No waiver of any
breach of this Stipulation shall be held to constitute a waiver of any other
breach.
     7.13 The Settling Parties, their successors and assigns, and their
attorneys agree to cooperate fully with one another in seeking Court approval of
this Stipulation and to use their best efforts to effect the prompt consummation
of this Stipulation and the proposed settlement. Without limitation of any other
remedies available by law, the Settling Parties agree that any party to this
Stipulation may compel specific performance of its terms.
     7.14 This Stipulation and the Settlement contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of
California, including its choice of law principles.
     7.15 Nothing in this Stipulation, the Settlement contemplated thereby, or
the negotiations or proceedings relating to the foregoing is intended to be or
shall be deemed to constitute a waiver of any applicable privilege or immunity,
including without limitation, the accountants’ privilege, the attorney-client
privilege, the joint defense privilege, or work product immunity.
     7.16 This Stipulation may be executed in one or more counterparts, all of
which shall be considered the same as if a single document shall have been
executed, and shall become effective when such counterparts have been executed
by all signatories and delivered to Plaintiffs’ Lead and Liason Counsel,
Defendants’ Counsel and ESS’s Counsel. Execution by facsimile shall be fully and
legally binding on any Settling Party so executing.
     7.17 This Stipulation and Settlement may not be modified except pursuant to
a written instrument signed by all the parties hereto.
     7.18 All Released Parties who are not individually, or through counsel,
signatories to this Stipulation are intended third-party beneficiaries entitled
to enforce the terms of the Release set forth herein so long as they agree to be
bound by the entirety of this Stipulation and Agreement of Settlement.
STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-14-



--------------------------------------------------------------------------------



 



     7.19 The Settling Parties agree that the Court shall retain jurisdiction as
to all matters relating to the administration, consummation, enforcement, and
interpretation of this Stipulation and the Final Judgment.
Dated: October 1, 2007

                  /s/ Robert Haven       Robert Haven           

Dated: October 1, 2007

                  /s/ James Shroff       James Shroff           

Dated: October 1, 2007

                  /s/ David Chestnut       David Chestnut           

STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-15-



--------------------------------------------------------------------------------



 



     
Dated: October 1, 2007
  COREY, LUZAICH, PLISKA,
 
  DE GHETALDI & NASTARI LLP
 
  Dario de Ghetaldi
 
  George R. Corey
 
  Jerry E. Nastari
 
  Amanda L. Riddle

                  By:   /s/ Dario de Ghetaldi         Dario de Ghetaldi         
   

     
 
  Plaintiffs’ Lead and Liaison Counsel and
 
  Counsel for Plaintiff Robert Haven
 
   
Dated: October 1,2007
  EMERSON POYNTER LLP
 
  John G. Emerson, Jr.

                  By:   /s/ John G. Emerson, Jr.         John G. Emerson, Jr.   
         

     
 
  Plaintiffs’ Executive Committee Member and
 
  Counsel for Plaintiff David Chestnut
 
   
Dated: October 1, 2007
  ROBBINS UMEDA & FINK, LLP
Marc M. Umeda

                  By:           Marc M. Umeda             

     
 
  Plaintiffs’ Executive Committee Member and
 
  Counsel for Plaintiff James Shroff

STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-16-



--------------------------------------------------------------------------------



 



     
Dated: October 1, 2007
  O’MELVENY & MYERS LLP
 
  Meredith N. Landy
 
  Lori E.Romley
 
  Joshua D. Baker
 
  Sara M.Folchi

                  By:   /s/ Meredith N. Landy         Meredith N. Landy         
   

     
 
  Counsel for Defendants Robert L. Blair, James
 
  B. Boyd, Annie M. H. Chan, Fred S. L. Chan,
 
  David S. Lee, Peter T. Mok, Dominic Ng, and
 
  Nominal Defendant ESS Technology, Inc.

Dated: October 1, 2007

                  /s/ James B. Boyd       James B. Boyd           

Dated: October 1, 2007

                  /s/ Annie M. H. Chan       Annie M. H. Chan           

Dated: October 1, 2007

                  /s/ Fred S. L. Chan       Fred S. L. Chan           

Dated: October 1, 2007

                  /s/ David S. Lee       David S. Lee           

Dated: October 1, 2007

                  /s/ Peter T. Mok       Peter T. Mok           

STIPULATION AND AGREEMENT OF SETTLEMENT—2002-067527

-17-



--------------------------------------------------------------------------------



 



Dated: October 1, 2007

                  /s/ Dominic Ng       Dominic Ng           

Dated: October 1, 2007

            ESS TECHONOLOGY, INC.
      By:   /s/ Robert Blair       Robert Blair            

STIPULATION AND AGREEMENT OF SETTLEMENT 2002-067527

18